DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (5,727,921) in view of Shioji et al. (US 2004/0217629), further in view of Gielda et al. (8,851,555).
Brown discloses a cab (8) of a work vehicle comprising a pair of rear pillars, a pair of rear side face windows extending rearward from the rear pillars, and a rear face window connected to each of the pair of rear side face windows and located in rear of the rear pillars, as shown in Figure 1.  The rear face window is adjacent to reference number (33), as shown in Figure 1.  The rear face window 
Shioji et al. teaches forming rear side face windows (15,17) from glass and connecting the rear side face windows (15,17) to the rear face window (17) by a sealing material, as shown in Figure 2 and disclosed in paragraph [0024].
Gielda et al. teaches forming a cab that has right-left symmetry when viewed in plan view, as shown in Figure 8.  The right and left rear side face windows located behind pillars (60) are continuous and inclined with respect to surfaces of sidewalls located in front of pillars (60) in plan view, as shown in Figure 8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
form the rear side face windows of Brown from glass and connect the rear side face windows to the rear face window by a sealing material, as taught by 
form the first and second rear side face windows at an incline relative to the surfaces of their respective central sidewalls of Brown, as taught by Gielda et al., to maximize shoulder room and improve sightlines for the operator.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 1, in view of Nakata et al. (4,772,065).
Brown, as modified, does not disclose the rear face window has a width that tapers towards the top.
Nakata et al. teaches forming the cab with a width that narrows from about the mid-height to the roof, as shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cab of Brown, as modified, with a width that tapers from mid-height to the roof, as taught by Nakata et al., resulting in the rear face window having a more narrow width at the top than the bottom to reduce material usage to reduce weight and cost and reduce the size of the roof to minimize the overhead blind spot.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 1, in view of Shioji et al. (US 2004/0217629).

Shioji et al. teaches forming a side of the cab to bulge outward resulting in a distance between a first rear side face window (17) and second side face window (15) decreasing in a direction rearward from front, as shown in Figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a bulge in one side of the cab of Brown, as modified, as taught by Shioji et al., resulting in the distance between the first rear side face window and second rea side face window decreasing in a direction rearward from front to increase the interior space of the cab for operator comfort and storage of tools without interfering with the operation of the vehicle.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 6, in view of Tiziano (6,409,254).
Brown, as modified, does not disclose the entire pillar being interior to the window.
Tiziano teaches attaching windows (28) to the exterior of a pillar (18), as shown in Figure 3.  The window (28) is parallel to the pillar exterior face, as shown in Figure 3.  The exterior face is surface of side (24) to which seal (26) is attached, as shown in Figure 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the rear side face windows to the exterior surface of the rear pillars of Brown, as modified, as taught by Tiziano, resulting in the exterior face of the pillar is parallel to the window to prevent .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 1, in view of Suneya et al. (US 2012/0234617).
Brown, as modified, discloses an operator seat (49) in the cab (8), as shown in Figure 2.  
Suneya et al. teaches providing an air-conditioning unit (203-205) in front of the operator seat, as shown in Figure 1 and disclosed in paragraph [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an air conditioning unit in front of the operator seat of Brown, as modified, as taught by Suneya et al., to improve operator comfort.
Response to Arguments
Applicant’s arguments, see remarks, filed 3/16/2021, with respect to the rejection(s) of claims 1 under Brown (5,727,921) in view of Shioji et al. (US 2004/0217629) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gielda et al. (8,851,555).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        March 23, 2021